Citation Nr: 0206263	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-03 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma, for the 
purpose of paying accrued benefits.  

2.  Entitlement to service connection for gout, for the 
purpose of paying accrued benefits.  

3.  Entitlement to an effective date prior to May 13, 1986, 
for service connection for bilateral hearing loss, for the 
purpose of paying accrued benefits.  

4.  Entitlement to an effective date prior to May 13, 1986, 
for a 10 percent rating for a disfiguring scar of the neck, 
for the purpose of paying accrued benefits.  

5.  Entitlement to a rating in excess of 30 percent for a 
gunshot wound to the left leg, Muscle Group XI, for the 
purpose of paying accrued benefits.  

6.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the left neck, Muscle Group XXII, for the 
purpose of paying accrued benefits.  

7.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the right forearm, Muscle Group VII, for the 
purpose of paying accrued benefits.  

8.  Entitlement to a rating in excess of 20 percent for a 
shell fragment wound to the right hand, Muscle Group IX, for 
the purpose of paying accrued benefits.  

9.  Entitlement to a compensable rating for a shell fragment 
wound to the right thigh, Muscle Group (MG) XIII, for the 
purpose of paying accrued benefits.  

10.  Entitlement to a compensable rating for a shell fragment 
wound to the left chest area, for the purpose of paying 
accrued benefits.  

11.  Entitlement to a specially adapted housing or special 
home adaptation grant, for the purpose of paying accrued 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to February 
1946, and died in March 1995.  The appellant in this case is 
the veteran's widow.  

This veteran is one of the most highly decorated veterans of 
World War II.  He was the recipient of the Congressional 
Medal of Honor, two Silver Stars, the Legion of Merit, three 
Bronze Stars, with "V" device, seven Purple Hearts, the 
American Defense Service Medal, the American Campaign Medal, 
the European-African-Middle Eastern Campaign Medal (with six 
service stars), the World War II Victory Medal, the Combat 
Infantryman Badge, the Presidential Unit Citation, the Croix 
de Guerre, with Bronze Star (individual award from the 
government of France), the Croix de Guerre (unit award from 
the government of France), and the Belgian Fourragere (unit 
award from the government of Belgium).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and August 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In January 1997, the appellant testified at a personal 
hearing held before a hearing officer at the RO.  In 
September 1999, she testified at a video-teleconference, with 
the undersigned Member of the Board.  

In a February 2001 decision, the Board denied the appellant 
entitlement to service connection for asthma and gout; an 
earlier effective date for the award of service connection 
for hearing loss; increased ratings for left leg, left neck 
and right forearm gunshot wounds; and increased ratings for 
right hand, right thigh and left chest shell fragment wounds, 
all for accrued benefits purposes.  The same decision 
dismissed the appeal as to her entitlement to an earlier 
effective date for a disfiguring neck scar rating and for a 
specially adapted housing or special home adaptation grant, 
for the purpose of paying accrued benefits.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).  

In a September 2001order, the Court granted the Secretary's 
Motion for Remand and to Stay Proceedings, to which the 
appellant concurred.  Pursuant to the actions requested in 
the Motion, the Court vacated the Board's February 2001 
decision, in its entirety, and remanded the issues to the 
Board for issuance of a readjudication decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2001) after 
this decision of the Board has been issued.  



FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's separation examination report noted a 
finding of coarse breath sounds during evaluation, but there 
was no diagnosis of any respiratory disorder, including 
asthma, and the veteran was cleared for discharge.  

3.  There is no persuasive medical opinion, based on 
examination of the veteran and review of the record, of an 
etiological relationship or nexus between the veteran's 
asthma, which was first noted in 1983, some thirty-seven 
years after his separation from active duty service, and an 
injury, disease, or incident of service.  

4.  There is no persuasive medial opinion, based on 
examination of the veteran and review of the record, of an 
etiological relationship or nexus between the veteran's gout, 
first diagnosed in 1994, some forty-eight years after his 
separation from active duty service, and service.  

5.  In an April 1998 rating decision, the RO granted service 
connection for bilateral hearing loss, effective from May 
1986, the date of receipt of the veteran's initial claim for 
entitlement to service connection for bilateral hearing loss, 
and there is no evidence of record to indicate an intent to 
claim service connection prior to the date that claim was 
received.  

6.  The veteran was properly granted service connection for 
hearing loss effective from May 13, 1986, the date his 
original claim was received, for the purposes of establishing 
accrued benefits.

7.  In April 1998, the RO separated the veteran's service-
connected residuals of a gunshot wound to the neck, and 
granted a separate, additional 10 percent rating for a 
disfiguring scar on the right neck, effective from May 13, 
1986.  

8.  The appellant has received the maximum benefit available 
to her for the 10 percent rating for the right neck scar, and 
there is no justifiable claim for the purpose of paying 
accrued benefits.  

9.  VA and private medical records show no complaints, 
clinical findings, or treatment for the veteran's service-
connected residuals of gunshot wounds to the left leg, left 
neck, or right forearm, or shell fragment wounds of the right 
hand, right thigh, or left chest, to reflect manifestations 
of disability more severe than indicated by the ratings 
assigned effective February 27, 1946.  

10.  The payment of a grant for specially adapted housing or 
special home adaptation is not a periodic monetary payment 
subject to an accrued benefits claim, and the appellant's 
claim for a specially adapted housing or special home 
adaptation grant is not a justiciable claim or controversy 
for the purposes of an accrued benefit.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred during military service, nor was 
it proximately caused by service connected disabilities; 
entitlement to service connection for asthma, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107, 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.1000 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  Gout was not incurred during military service, nor was it 
proximately caused by service connected disabilities; 
entitlement to service connection for gout, for the purpose 
of paying accrued benefits, is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107, 5121 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.1000 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The criteria for entitlement to an effective date earlier 
than May 13, 1986, for the award of service connection for 
bilateral hearing loss, for the purpose of payment of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a), 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400(b)(2)(i), 3.1000 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The appellant's claim for an effective earlier than May 
13, 1986, for the assignment of a separate 10 percent rating 
for a disfiguring scar of the right neck, for the purpose of 
paying accrued benefits, lacks entitlement under the law.  
38 U.S.C.A. §§ 5121, 7105(d) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1000, 20.202 (2001).   

5.  The criteria for a disability rating in excess of 30 
percent for residuals of a gunshot wound to the left leg, 
Muscle Group XI, for the purpose of paying accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5121 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.1000, 
4.1-4.7, 4.40, 4.41, 4.45, 4.73, Diagnostic Code 5311 (1995); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

6.  The criteria for a disability rating in excess of 10 
percent for residuals of a gunshot wound to the left neck, 
Muscle Group XXII, for the purpose of paying accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.1000, 4.1-4.7, 4.40, 4.41, 4.45, 4.73 Diagnostic 
Code 5322 (1995); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

7.  The criteria for a disability rating in excess of 10 
percent for the residuals of a gunshot wound to the right 
forearm, Muscle Group VII, for the purpose of paying accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.1000, 4.1-4.7, 4.40, 4.41, 4.45, 4.73 Diagnostic 
Code 5307 (1995); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

8.  The criteria for a disability rating in excess of 20 
percent for a shell fragment wound to the right hand, Muscle 
Group IX, for the purpose of paying accrued benefits, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 5121 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.1000, 4.1-
4.7, 4.40, 4.41, 4.45, 4.73 Diagnostic Code 5309-8612 (1995); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

9.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the right thigh, Muscle Group 
XIII, for the purpose of paying accrued benefits, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 3.1000, 4.1-4.7, 
4.40, 4.41, 4.45, 4.73 Diagnostic Code 5313 (1995); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

10.  The criteria for a compensable rating for the residuals 
of a shell fragment wound to the left chest area, for the 
purpose of paying accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.1000, 4.1-4.7, 4.40, 4.41, 
4.45, 4.73 Diagnostic Code 5321 (1995); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

11.  The appellant's claim of entitlement to special adapted 
housing or special home adaptation grant, for the purpose of 
paying accrued benefits, lacks entitlement under the law.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board notes that, in a very recent decision, the United 
States Court of Appeals for the Federal Circuit held that 
section 3(a) (duty to assist) of the VCAA does not apply 
retroactively to require that proceedings that were complete 
before VA and were on appeal to the Court of Appeals for 
Veterans Claims, or the United States Court of Appeals for 
the Federal Circuit, be remanded for readjudication under the 
new statute.  See Bernklau v. Principi, No. 00-7122, 2002 
U.S. App. LEXIS 9516, at *1.  Furthermore, in general 
situations pertaining to accrued benefits claims, the 
notification and development provisions of the VCAA of 2000 
would not be applicable because the adjudication of the 
accrued benefits claims must be based on evidence actually or 
constructively in the file at the time of the veteran's 
death.  

Nevertheless, the Court has remanded this case to the Board 
for issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

In the case at hand, the Board finds that the October 1998 
and December 1998 Statements of the Case, provided to both 
the appellant and her representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the appellant and her representative of the 
evidence necessary to substantiate her claim.  

In review of the record, the Board finds that the duties to 
assist provided under the new statute at § 5103A also have 
been fulfilled in that all evidence and records identified by 
the appellant as plausibly relevant to her pending claim have 
been collected for review, service records and VA medical 
records were obtained and associated with the claims folder, 
and she presented testimony at personal hearings held at the 
RO, to include a video-teleconference held before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

In general, this appeal arises out of the appellant's claims 
for accrued benefits.  The facts of the case are not in 
dispute, and are summarized as follows.  The veteran died in 
March 1995.  At the time of his death, a claim, which had 
been received in May 1986, for entitlement to service 
connection for asthma, gout, bilateral hearing loss, and 
residuals from various gunshot and shell fragment wounds, 
remained unadjudicated.  The RO subsequently reviewed the 
veteran's claim and granted service connection for bilateral 
mixed hearing loss, gunshot wounds to the right neck, left 
neck, left leg, and right forearm, and shell fragment wounds 
to the right hand, right thigh, and left chest, as well as a 
separate rating for a disfiguring scar of the neck.  The 
claims for entitlement to service connection for gout and 
asthma were denied.  

The appellant expressed her disagreement with the denial of 
service connection, the assigned ratings, and the effective 
dates of those ratings.  Specifically, she asserted that the 
veteran's bilateral hearing loss, as well as the disfiguring 
scar on the veteran's neck, had been present since 1945; 
therefore, the award of service connection for both 
disabilities should have been effective from the date of his 
separation from active duty service, February 1946.  She also 
contended that the ratings assigned to the residuals of his 
multiple wounds, and other disabilities, should have been 
higher.  In addition, she has maintained that she is entitled 
to reimbursement for the cost of specially adapted housing or 
special home adaptation grant because such housing had been 
required due to the veteran's service-connected disabilities.  
That claim was adjudicated and denied by the RO in August 
1998.  The appellant appealed that decision and that issue, 
too, is currently before the Board.  

In the case at hand, the record shows that the veteran died 
in March 1995 from irreversible cerebral ischemia and 
asystole due to tension pneumothorax.  In mid-March 1995, the 
RO, resolving reasonable doubt in the appellant's favor, 
granted her service connection for the cause of the veteran's 
death as related to service-connected disabilities on the 
basis that the veteran's service-connected vocal cord 
paralysis aided, or lent assistance, in producing death, 
because such disability could have resulted in an inadequate 
airwave, with resulting dyspnea and stridor.  

The appellant further asserts that, because the veteran was 
seen at a VA Medical Center in 1983 and 1986 for various 
medical complaints, those records should have been construed 
as informal claims for service connection or, in the 
alternative, for increased ratings.  The Board notes that, in 
1983, the veteran's VA medical records show that he was seen 
for septal deviation, with nasal polyps; for an evaluation of 
esophageal lesion and lung nodule, which were found benign; 
and for dermatitis of the lower legs.  He specifically denied 
any associated ast6hma.  

In March 1983, the veteran was admitted to a private hospital 
with acute bronchitis and asthma; however, those records were 
not received by VA until March 1995.  The fact remains that 
the VA medical records from 1983 reflect no indication or 
intent on the veteran's part to make a claim for any benefits 
and there is nothing in the record to be so construed under 
the applicable regulations.  See 38 C.F.R. §§ 3.155, 3.157.  
The veteran did not file a formal claim for benefits until 
May 1986.  His VA medical records show that the veteran was 
seen for bilateral hearing problems in 1986, for which he had 
sought treatment in 1984; however, it was not until May 13, 
1986,  that VA received his formal claim for bilateral 
hearing loss.  See 38 C.F.R. §§ 3.155, 3.157, 3.400.  

Periodic monetary benefits authorized under laws administered 
by VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death (emphasis 
added), and due to the veteran, but unpaid, for a period not 
to exceed two years prior to the last date of entitlement 
will, upon the death of the veteran, be paid to the veteran's 
surviving spouse.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  In order for a surviving spouse to be entitled to 
such accrued benefits, the veteran must have had a benefits 
claim pending at the time of death or else be entitled to 
such benefits under an existing rating or decision.  See 
Richard ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 
1998); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  
As noted earlier, at the time of the veteran's death, he had 
an unadjudicated May 1986 claim pending for entitlement to 
service connection for asthma, gout, bilateral hearing loss, 
and residuals from various gunshot and shell fragment wounds.  
Applications for accrued benefits must be received within one 
year after the date of death.  See 38 U.S.C.A. § 5121(c).  In 
the appellant's case, she filed her accrued benefits claim 
within a year of her husband's death.  

I.  Service Connection for Asthma and Gout

I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service, or within an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id.  Again, 
whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the appellant's case, the veteran's service medical 
records show no evidence of complaints or clinical findings 
with regard to gout or asthma.  The veteran's Army Retirement 
Board evaluation noted that he had dyspnea on exertion due to 
a slight glottic chink, secondary to paralysis of the right 
vocal cord.  His separation examination report indicates 
coarse breath sounds throughout, but there is no diagnosed 
disorder of the respiratory system and no reference to gout.  
The veteran was retired from service as disabled due to the 
residuals of the gunshot wound to the neck resulting in 
paralysis of his right vocal cord and left hypoglossal nerve.  

The initial reference to breathing difficulties in the 
contemporary medical records was noted in 1983.  A March 1983 
VA outpatient record shows the veteran complaining of recent 
shortness of breath.  He reported no past history of 
pulmonary problems.  He was later admitted to a private 
hospital in March 1983, with a diagnosis of acute bronchitis 
and asthma, and a history of shortness of breath for 3 days.  
There is no reference to the veteran's war injuries as having 
a role in the diagnosed respiratory disorder.  An April 1983 
private pulmonary function test record notes the veteran's 
report of war injuries affecting his upper airway, but there 
is no indication that his abnormal results were related to 
his service-connected injuries, nor is there any indication 
in the private outpatient records that the diagnosed chronic 
obstructive pulmonary disease (COPD) was related to any 
service-connected injuries.  In November 1987, he was 
diagnosed as having COPD, and was treated for the same 
throughout the remainder of his life.  VA chest X-ray reports 
from May 1988, December 1993, and October 1994, note changes 
associated with COPD.  Gout was noted in December 1993.   
Also in September 1994, the veteran was treated for 
respiratory failure, secondary to reactive airway disease. 
The remaining medical records reflect the veteran's treatment 
for a spontaneous pneumothorax and subsequent cardiopulmonary 
arrest in February 1995, which ultimately resulted in his 
death.  The record simply does not indicate any underlying 
pathology or diagnosis of a respiratory disorder in service 
to account for a one-time finding of coarse breath sounds 
during service separation examination and he was cleared for 
military discharge.  Further, there is no persuasive medical 
opinion, based on examination of the veteran and review of 
the record, of an etiological relationship or nexus between 
the veteran's asthma, which was first noted in 1983, some 
thirty-seven years after his separation from active duty 
service, and an injury, disease, or incident of service.  In 
the judgment of the Board, the medical complexity or 
controversy at issue is not so involved as to require an 
expert medical opinion, given the absence of medical evidence 
showing a respiratory disorder in service, or for many years 
thereafter, and the absence of any medical indication of an 
etiological relationship between the veteran's one-time 
finding of coarse breath sounds during service separation 
examination and his later appearing asthma.  See 38 U.S.C.A. 
§ 7109; 38 C.F.R. § 20.901(d).  

With regard to the veteran's claim for gout, the medical 
evidence of record fails to show a diagnosis prior to 
December 1993.  While the appellant testified in January 1997 
that the veteran had gout when she married him in 1969, the 
medical records reflect a general lack of diagnosis or 
reference to gout.  A September 1989 VA outpatient record 
specifically notes that the veteran denied any problem with 
gout.  Moreover, even assuming a diagnosis of gout as early 
as 1969, which would be some twenty-three years after his 
separation from military service, there is still no medical 
evidence, or medical opinion, based on examination of the 
veteran and examination of the record, to link that condition 
to military service, or to any of the veteran's service-
connected disabilities, nor has the appellant submitted such 
medical opinion.  

Although the appellant contends, and the Board has no doubt 
that she truly believes, that her deceased husband's asthma, 
first shown in 1983, some thirty-seven years after his 
separation from military service, and gout, assuming such 
diagnosis as early as 1969, some twenty-three years after his 
service separation, were related to his military service, as 
a lay person without medical training, she is not competent 
to offer an opinion on a medical matter, such as a medical 
diagnosis or, in this case, the relationship, or nexus, 
between a later appearing disease or disorder and her 
husband's military service.  See Jones v. Derwinski, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that service connection is 
warranted for asthma or for gout.  As the preponderance of 
the evidence is against each of these claims, it follows that 
the doctrine of reasonable doubt is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA § 4 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  

Thus, the Board finds that, at the time of the veteran's 
death, entitlement to service connection for asthma or gout 
was not warranted; therefore, there are no periodic monetary 
benefits to which the veteran is entitled that were due and 
unpaid on this issue.  For that reason, the appellant's claim 
for accrued benefits based on service connection for asthma 
or gout is denied.  

II.  Earlier Effective Date

A.  Bilateral Hearing Loss

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later (emphasis added).  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

In the instant case, the appellant asserts that, since the 
records show the veteran had hearing loss at the time of his 
separation from service, he was entitled to service 
connection, and to the assigned 40 percent rating, effective 
from his date of separation from the military in February 
1946.  However, in reviewing the evidence, and applying the 
pertinent regulations, the facts show that the veteran's 
initial claim for entitlement to service connection for 
bilateral hearing loss was not received by VA until May 13, 
1986.  While the veteran's service medical records indicate 
that he had some difficulty hearing in February 1945, his 
original claim for service connection, received by VA in 
December 1945, did not reference any claim for hearing loss, 
nor did it reference any complaints or treatment for hearing 
loss.  Indeed, although a November 1982 VA outpatient record 
reflects the veteran's report of hearing loss since World War 
II, worse in the previous 10-15 years, there is absolutely no 
evidence of record to show that the veteran claimed service-
connection prior to his May 1986 claim, or that he ever 
intended to do so prior to May 1986.  Notwithstanding the 
RO's determinations regarding the grant of service connection 
for residuals of various gunshot wounds, which were noted and 
referenced in his original December 1945 claim, there is no 
basis in the record for establishing an earlier effective 
date for the grant of service connection for bilateral 
hearing loss as the original claim for that benefit was 
unquestionably received in May 1986.  

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for bilateral 
hearing loss is May 13, 1986, the date the claim was received 
by VA.  This is the effective date of the award that was 
assigned by the RO, and no earlier date is warranted, with 
the actual payment of monetary benefits effective the first 
day of the calendar month following the month in which the 
award became effective, which is June 1, 1986, in the 
veteran's case.  See 38 C.F.R. § 3.31.  Hence, the Board 
finds that, at the time of the veteran's death, there were no 
periodic monetary benefits to which the veteran was entitled 
that were due and unpaid on this issue.  For that reason, the 
appellant's claim for accrued benefits based on the award of 
service connection for bilateral hearing loss earlier than 
May 13, 1986, is denied.  

B.  Scar of the Right Neck

The veteran's original rating decision of January 1946 
granted service connection for paralysis of the right vocal 
cord and for left hypoglossal nerve paralysis, due to a 
gunshot wound to the neck.  The rating decision also assigned 
a 10 percent rating for adherent cicatrices of the neck as a 
result of the through and through gunshot wound.  An August 
1996 RO decision confirmed the 10 percent rating for the 
neck.  However, in its April 1998 rating decision, the RO 
determined that the August 1996 RO decision was clearly and 
unmistakably erroneous for failing to separate out the muscle 
injury to each side of the neck from the cicatrices 
disability.  As a result, the April 1998 RO decision assigned 
an additional, separate 10 percent rating for a disfiguring 
scar to the right neck, effective from May 1986.  The RO 
reached this determination pursuant to Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) wherein the Court held that 
separate ratings were appropriate for symptomatology that 
arose from the same disability that was distinct and 
separate, and not duplicative, of already service-connected 
symptoms.  In the instant case, the RO noted that the 
disfiguring or painful scar of the neck was separate from 
muscle damage or paralysis resulting in distinctly different 
problems.  See Esteban, 6 Vet. App. at 262.  Because this 
Court decision was rendered in 1994, the separate rating is 
available only to the effective date of the May 1986 claim.  
In a precedent opinion issued by the VA Office of General 
Counsel, an effective date of an award of compensation or 
pension based upon judicial precedent alone, may be no 
earlier than the date of receipt of the claim therefor.  
VAOPGCPREC 9-94 (O.G.C. Prec. 9-94).  The Board is bound by 
interpretations of the VA Office of General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2000).  

Nevertheless, although the claim for an effective date 
earlier than May 13, 1986, for assignment of a separate 10 
percent rating for neck scar has been certified for appeal, 
that issue is actually moot under any circumstances.  The 
veteran's scar was originally rated as cicatrices in January 
1946 and, at that time, assigned a 10 percent rating.  Even 
assuming, arguendo, that the appellant has a colorable claim 
for an earlier effective date for the additional 10 percent 
rating assigned effective from May 1986, her appeal is 
predicated upon a claim of entitlement as an accrued benefit.  
Under that theory, there is no justiciable controversy.  
Hence, there is no outstanding benefit to which the appellant 
is entitled; thus, there is no justiciable case or 
controversy.  See Thomas v. Brown, 9 Vet. App. 269, 270, 
(1996).  As previously noted, accrued benefits are available 
only for a period of time not to exceed two years prior to 
the veteran's death.  See 38 U.S.C.A. § 5121(a).  The 
separate 10 percent rating attributable to the scar was 
assigned an effective date of May 13, 1986, and the veteran 
died in March 1995.  The appellant has already received the 
maximum compensation available that she is entitled to under 
law.  Accordingly, the appeal to the Board on this issue is 
terminated because of the absence of legal merit and the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The appeal as to this issue is 
dismissed.  As such, there are no periodic monetary benefits 
to which the veteran was entitled that were due and unpaid on 
this issue at the time of his death.  Hence, the appellant's 
claim for accrued benefits based on a claim for an effective 
date earlier than May 13, 1986, for assignment of a separate 
10 percent rating for neck scar is denied.  


III.  Increased Ratings 

As referenced earlier, the claim pending at the time of the 
veteran's death that resulted in this appeal was for service 
connection for residuals from several injuries he sustained 
during World War II.  At the time the claim was filed, 
service connection was in effect for residuals of a gunshot 
wound to the neck, but the veteran elected to receive 
retirement pay instead of VA disability benefits.  In 
adjudicating the veteran's 1986 claim, the RO granted an 
effective date for all of the benefits claimed, with the 
exception of the rating for a disfiguring neck scar (and 
service connection for bilateral hearing loss), back to the 
1946 date of the veteran's separation from service, based on 
receipt of his original claim in December 1945.  The RO found 
that the January 1946 rating decision was clearly and 
unmistakably erroneous in failing to evaluate the residual 
disability from all of the veteran's multiple wounds.  

In this case, the appellant is appealing the original 
assignment of the veteran's disability ratings following the 
award of service connection for those disabilities.  Where 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Theoretically, separate ratings may be assigned for 
separate time periods that are under evaluation, allowing 
"staged ratings."  See Fenderson, 12 Vet. App. at 126.  
However, since the premise of entitlement here is accrued 
benefits, with only a two-year window, the Board will review 
the claims on the basis of the evidence of record available, 
with a primary focus two years prior to the veteran's death.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000 (2000).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the appellant.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

The appellant asserts that the residuals of the wounds and 
other disabilities, for which service-connection was granted, 
effective from February 1946, were more severe than reflected 
by the assigned ratings.  

Initially, information received by VA indicated that some of 
the veteran's original records were apparently destroyed in 
the 1973 fire at the National Personnel Records Service 
Center; however, to the extent possible, the service medical 
records available were duplicated or rebuilt, and associated 
with the claims file.  The veteran's separation examination 
report is detailed, and accompanied by an Army Retirement 
Board proceeding.  The Retirement Board documents identified 
the residual disability the veteran suffered from a serious, 
through and through gunshot wound to his neck.  While the 
Retirement Board elaborated upon the resulting paralysis of 
the veteran's right vocal cord and left hypoglossal nerve, 
there was no reference to the other wounds he sustained, 
specifically to his left leg, right hand, right forearm, 
right thigh, and left chest.  However, the veteran's original 
claim for disability compensation, received in December 1945, 
specifically claimed service connection for a gunshot wound 
to the left leg, a gunshot wound to the right forearm, a 
shell fragment wound to the right hand, a shell fragment 
wound to the right thigh, and a shell fragment wound to the 
left side of the chest.  

It was not until January 1990 that photocopies of more 
complete service medical records of the veteran were found in 
two Service Department Records envelopes, which were sent to 
VA in March 1995.  These envelopes contain both service 
medical and service personnel records.  Though received by VA 
after the veteran's death, these military records are deemed 
to have been in the file at the date of the veteran's death.  
Under the provisions for accrued benefits, evidence "in 
file" include service department records, even if such 
reports are not reduced to writing or are not physically 
placed in the claims file until after the veteran's death.  
See Veterans Benefits Manual M21-1, Part VI, par. 5.06(c) 
(2001); see generally Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Unfortunately, although the above mentioned service medical 
records described in more detail the veteran's neck wound and 
subsequent treatment, they do not describe the nature and 
extent of the other wounds the veteran received.  In fact, 
these medical records contain no actual evidence of treatment 
for those wounds, but do note scars: on the left chest area, 
below the left knee, on the right thigh, and on the right 
arm.  

Thus, as the service medical records are silent as to these 
injuries, the evidence has been gleaned from evidence in the 
veteran's claims file prior to his death.  Such evidence 
includes the veteran's own testimony, as well as from 
secondary sources such as witness's reports in support of his 
being awarded the Congressional Medal of Honor, the citation 
for the Congressional Medal of Honor, articles pertaining to 
the veteran's valor during World War II, and the appellant's 
January 1997 RO and September 1999 Board video conference 
hearing testimony.  As for the veteran's VA medical records, 
covering the period from March 1983 through October 1994, 
they show diagnoses and treatment for a variety of medical 
conditions, but there are no clinical findings or treatment 
records specific to the service-connected disabilities in 
question for which the appellant has expressed her 
dissatisfaction pertaining to the ratings assigned.  The 
private medical records essentially record the veteran's last 
hospital admission from February to March 1995.  

The private and VA outpatient records are summarized as 
follows: VA outpatient records from September 1989 show that 
the veteran wrenched his left knee and was noted to suffer 
residuals of a gunshot wound with chronic left knee pain.  An 
October 1989 VA X-ray report noted arthritic changes of the 
left knee with osteoporosis.  In November 1990, he was 
treated for cellulitis of the left lower extremity.  There 
was no indication of a recurrence of cellulitis, although in 
private medical records of November 1990, he was noted to 
have vascular disease.  The veteran was evaluated and treated 
for prostate cancer beginning in June 1993.  VA outpatient 
clinical notes, dated in November 1994, note the veteran's 
complaints of pain in both legs, but examination revealed 
full range of motion of his left hip and left knee, with 
normal pulses and bilateral varicose veins.  A February 1995 
clinical note again indicates full range of motion of the 
left hip, with some decreased motion of the left knee, with 
crepitus.  As shown in the private medical records from 
Holland Hospital, the veteran was hospitalized in February 
1995 for cardiorespiratory arrest, secondary to spontaneous 
pneumothorax, with tension pneumothorax, and died in the 
hospital on March 4, 1995, due to irreversible cerebral 
injury, secondary to anoxia.  

With respect to muscle group injuries due to gunshot or other 
trauma, the regulations in effect at the time of the 
veteran's death in 1995 provided that disability due to 
residuals of muscle injuries were characterized by cardinal 
symptoms of muscle disability such as weakness, fatigue-pain, 
uncertainty of movement, and objective evidence of muscle 
damage and loss of power, lower threshold of fatigue and 
impairment of coordination.  According to the relevant 
regulations, a slight disability of the muscles was 
manifested by a simple wound of muscle without debridement, 
infection, or effects of laceration.  Such disability was 
characterized by minimum scar, slight, if any, evidence of 
fascial defect or atrophy or impaired tonus, with no 
significant impairment of function and no retained metallic 
fragments.  See 38 C.F.R. §§ 4.54, 4.56 (1995).  

A moderate disability of the muscles indicated a through and 
through, or deep penetrating wound of relatively short tract, 
with objective findings of an entrance and (if present) exit 
scars, linear or relatively small, and so situated as to 
indicate relatively short track of missile through muscle 
tissue.  Signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests also indicated 
moderate disability.  Id.  

A moderately severe disability was shown by a through and 
through or deep penetrating wound by a high velocity missile 
of small size or large missile of low velocity, with 
debridement or with prolonged infection, or with sloughing of 
soft parts, and intermuscular cicatrization.  Id.  

A severe disability was represented by a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or explosive effect 
of high velocity missile or shattering bone fracture with 
extensive debridement or prolonged infection and sloughing of 
soft parts, with intermuscular binding and cicatrization.  
Objective findings included extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Further indication of a severe 
disability was soft or flabby muscles in the wound area and 
muscles that did not swell and harden normally in 
contraction, with evidence of severe impairment of function.  
Id.  

In the instant case, since the veteran was awarded service 
connection for the disabilities in issue posthumously, the 
Board is hampered in consideration of the appropriate 
evaluations those disabilities because of the almost total 
lack of any objective medical evidence describing the extent 
of the injuries, as well as any residual functional 
impairment due to those disabilities, and, obviously, the 
unavailability of the veteran for medical examination and 
evaluation.  Hence, the RO reviewed the available evidence of 
record to determine the appropriate ratings.  While the RO 
reviewed the ratings assigned pursuant to both the 1933 and 
1945 VA's Schedule for Rating Disabilities applicable at the 
time the awards became effective, and, notwithstanding that 
the appeal stems from the original assignment of those 
ratings following an award of service connection, the Board 
will consider the evidence during the two year period 
preceding the veteran's death, and VA's Schedule for Rating 
Disabilities in effect at that time, because any accrued 
benefit awarded is limited to a period not to exceed two 
years prior to the veteran's death.  See 38 C.F.R. § 3.1000; 
see also Fenderson, 12 Vet. App. at 126.  

A.  Gunshot Wound Left Leg, Muscle Group XI

The veteran's gunshot wound to the left leg is presumed to 
involve Muscle Group XI, which involves the posterior and 
lateral crural muscles and muscles of the calf.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5311 (1995), a 30 percent 
rating is the maximum rating available, and is indicative of 
a severe disability.  The RO assigned this rating based upon 
a magazine article which indicated that the veteran sustained 
a gunshot wound that "tore away" much of his left calf.  In 
addition, the appellant testified that the veteran had an 
extensive scar on the back of his leg and had difficulty 
walking because of his leg problems.  She stated that the 
veteran would often fall.  However, she did not specify as to 
why or how he would fall, nor do medical records reflect 
complaints or clinical findings regarding residuals of a left 
leg wound.  VA outpatient records from November 1994 show 
that the veteran complained of pain in both legs for the 
previous two weeks.  At that time, he was undergoing 
radiation therapy for prostate cancer.  A bone scan was 
reportedly within normal limits.  Physical examination showed 
full range of motion of the hips and lower legs.  The 
diagnosis was reported as possible degenerative joint 
disease.  

There is no medical evidence of a history of extensive 
debridement or prolonged infection of the veteran's left leg 
wound, either during or after service, and no contemporary 
medical evidence to show muscle atrophy or wasting or 
abnormal contraction, or any of the cardinal signs of muscle 
disability.  Thus, the Board finds that the veteran's left 
leg disability is appropriately assigned the maximum rating 
available (30 percent) under 38 C.F.R. § 4.73,Diagnostic Code 
5311 (1995) and fully comports with the applicable schedular 
criteria.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  Moreover, as the rating schedule provides a 
specific diagnostic code for evaluation of the veteran's left 
leg disability, there is no basis for evaluation of the 
disability under any other diagnostic code.  See 38 C.F.R. 
§ 4.20.  Nevertheless, even if other diagnostic codes 
pertaining to the leg were to be considered, there are no 
medical findings or testimonial evidence to indicate that 
there is any basis for additional rating under other codes.  
Although the record contains a diagnosis of possible 
degenerative joint disease, there was no indication from a 
1994 bone scan of arthritis in any of the joints of the legs.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
gunshot wound to the left leg.  

Lastly, there is no showing that the veteran's left leg 
disability presented so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than 30 percent on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.  Specifically, the record is 
devoid of evidence showing that the veteran's left leg 
disability, without regard to his other disabilities, 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  In view of 
this and the lack of evidence that the veteran's service-
connected left leg disability has required frequent periods 
of hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards, the Board is 
not required to remand this claim to the RO for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a rating in excess of 30 percent for gunshot 
wound to the left leg.  See Gilbert, 1 Vet. App. at 57-58; 
VCAA § 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  For the foregoing reasons, and since the 
Board has found that, at the time of the veteran's death, a 
disability rating in excess of 30 percent for a gunshot wound 
to the left leg was not warranted, there are no periodic 
monetary benefits to which the veteran was entitled that were 
due and unpaid on this issue.  Hence, the appellant's claim 
for accrued benefits based on an initial disability 
evaluation in excess of 30 percent for a gunshot wound to the 
left leg must be denied.  

B.  Gunshot Wound Left Neck, Muscle Group XXII

The gunshot wound to the veteran's left neck was evaluated 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5322 (1995), 
which refers to muscles of the lateral, supra and infrahyoid 
group, and the front of the neck.  A moderate disability in 
this group is assigned a 10 percent rating, while a 
moderately severe disability is assigned a 20 percent rating.  
The maximum rating of 30 percent is assigned for severe 
disability.  

A 10 percent rating has been assigned the veteran's gunshot 
wound left neck scar based on his service medical records, 
which show that he sustained a perforating, through and 
through wound to the neck, with the entrance site on the left 
side of the neck.  The schedules in effect in 1945 identified 
any through and through wound as an injury of at least 
moderate degree.  Hence, a 10 percent rating has been 
assigned for a moderate muscle injury under Diagnostic Code 
5322.  In the absence of medical evidence showing the wound 
to have been of moderately severe degree, which would have 
been indicated by prolonged infection with drainage, or a 
relatively large scar, the criteria for a higher rating, 20 
or 30 percent, have not been met.  Rather, the service 
medical records showed that the veteran had a small, healed 
scar on the left side of the neck, below the ear, without 
further reference to disabling residuals.  

The Board reviewed all of the pertinent records associated 
with the claims file, and found no evidence to support more 
than a 10 percent rating for the gunshot wound to the left 
side of the neck.  The VA and private outpatient medical 
records, covering the period from 1983 to 1995, are without 
reference to any debilitating residuals of the wound to the 
left side of the neck, exclusive of the paralysis discussed 
previously, and not at issue here.  There were no clinical 
findings with regard to the small scar under the ear, nor was 
there any medical evidence to suggest that the veteran 
suffered weakness, fatigue-pain, or uncertainty of movement, 
specific to the neck muscles that indicated more than 
moderate disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a gunshot wound, left neck, 
involving Muscle Group XXII.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5322 (1995); see also Butts, 5 Vet. App. at 
539.  

Also, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran's 
left neck wound disability was not adequately compensated by 
the regular rating schedule.  See Bagwell, 9 Vet. App. at 
338-39; Floyd, 9 Vet. App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for residuals 
of a gunshot wound, left neck, involving Muscle Group XXII.  
See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

For all the foregoing reasons, the Board finds that, at the 
time of the veteran's death, an evaluation in excess of 10 
percent for a gunshot wound to the veteran's left neck was 
not warranted; therefore, there are no periodic monetary 
benefits to which the veteran was entitled that were due and 
unpaid on this issue.  For that reason, the appellant's claim 
for accrued benefits based on an initial disability 
evaluation in excess of 10 percent for a gunshot wound to the 
veteran's left neck is denied.  

C.  Gunshot Wound to the Right Forearm, Muscle Group VII

The gunshot wound to the veteran's right forearm was assessed 
according to 38 C.F.R. § 4.73, Diagnostic Code 5307 (1995), 
which refers to Muscle Group VII, the muscles that affect 
flexion of the wrist and fingers.  A 10 percent rating under 
this code is indicative of moderate disability, with a 30 
percent rating warranted for moderately severe disability of 
the major forearm and hand, and a 20 percent rating for the 
same disability of the minor extremity.  A 40 percent rating 
is warranted for severe disability of the major forearm and 
hand, and a 30 percent rating for the same disability of the 
minor extremity.  

In the instant case, again, there is no evidence in the VA 
and private medical records to reflect the extent of the 
severity of the veteran's right forearm residual disability.  
The 10 percent rating, indicative of moderate disability, is 
based on anecdotal evidence that suggests that the veteran 
sustained a through and through wound to the right forearm.  

The veteran reported in his 1945 claim for benefits that he 
was shot in the right forearm, with no other details noted.  
In his May 1986 claim, he requested service connection for a 
shell fragment wound to the right forearm; however, he 
neither elaborated on that request nor submitted medical 
evidence showing a current disability.  

The appellant testified during the 1997 RO hearing that the 
veteran's right arm would get numb, but there is no medical 
evidence in the file to support that assertion.  While there 
is no information in the file to assess whether the veteran 
was right or left handed, the presumption is that he was 
right hand dominant, unless evidence shows otherwise.  See 
38 C.F.R. § 4.69.  In either case, the available evidence 
clearly does not support a finding of more than moderate 
disability, which, under Diagnostic Code 5307, warrants no 
more than a 10 percent rating regardless of whether the major 
or minor forearm is affected.  The only reference to residual 
disability to the right forearm is the appellant's testimony 
that the veteran's right arm was sometimes numb.  Moreover, 
there is no reference to right arm disability in any of the 
private or VA outpatient records covering the period from 
1983 through 1995.  In the absence of medical evidence 
showing moderately severe or severe right forearm disability, 
which would warrant a disability rating in excess of 10 
percent, the Board finds that the 10 percent rating is 
appropriate and fully comports with the applicable schedular 
criteria.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (1995); 
see also Butts, 5 Vet. App. at 539.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's right forearm gunshot wound 
disability was not adequately compensated by the regular 
rating schedule.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 
9 Vet. App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for residuals 
of a shell fragment wound to the right forearm, involving 
Muscle Group VII.  See Gilbert, 1 Vet. App. at 57-58; VCAA 
§ 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  

Hence, at the time of the veteran's death, an evaluation in 
excess of 10 percent for a gunshot wound to his right forearm 
gunshot wound disability was not warranted; therefore, there 
are no periodic monetary benefits to which the veteran was 
entitled that were due and unpaid on this issue.  For that 
reason, the appellant's claim for accrued benefits based on 
an initial disability evaluation in excess of 10 percent for 
a gunshot wound to the veteran's right forearm is denied.  

D.  Shell Fragment Wound to the Right Hand, Muscle Group IX

The veteran's shell fragment wound of the right hand is 
evaluated as 20 percent disabling pursuant to the ratings 
applicable under 38 C.F.R. § 4.73, Diagnostic Code 5309 
(1995), which refers to the intrinsic muscles of the hand, 
and provides that such disabilities should be rated based 
upon limitation of motion, with a minimum 10 percent rating.  
A 40 percent rating is warranted for moderate paralysis of 
the major hand, and 30 percent rating for the same disability 
of the minor hand.  A 50 percent rating is warranted for 
severe paralysis or the major hand, with the same disability 
warranting a 40 percent rating for the minor hand.  Complete 
paralysis of the major hand warrants a 70 percent rating, and 
a 60 percent rating for the minor hand.  

Since the claims file contains no medical evidence of record 
reflecting clinical findings or medical evaluation of the 
veteran's right hand, the RO based its rating upon the 
veteran's original claim for service connection received in 
December 1945.  At that time, the veteran reported numbness 
involving the fingers of the right hand and, during a January 
1997 RO hearing, the appellant testified that the veteran's 
right hand "numbed a lot."  The veteran's May 1986 claim 
makes no mention of any residual effects of his right hand 
disability.  As a result, a 20 percent rating for mild 
neuritis of the peripheral nerves of the right hand, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8612 (1995) has been 
assigned.  The medical evidence does not show any further 
reference to the right hand, particularly in the medical 
records covering the period from 1983 through 1995.  In the 
absence of medical evidence showing more serious disability, 
such as moderate, severe or complete paralysis, there is no 
basis for a finding that the veteran's peripheral nerve or 
muscle injury was more than mild.  Thus, a rating in excess 
of 20 percent for shell fragment wound to the right hand is 
not warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 
(1995); see also Butts, 5 Vet. App. at 539.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  There is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's shell fragment wound to the right 
hand was not adequately compensated by the regular rating 
schedule.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a rating in excess of 10 percent for the 
veteran's shell fragment wound to the right hand, involving 
Muscle Group IX.  See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 
(to be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  

Under the circumstance, since an evaluation in excess of 10 
percent for the veteran's shell fragment wound to the right 
hand was not warranted at the time of his death, there are no 
periodic monetary benefits to which the veteran was entitled 
that were due and unpaid on this issue.  Hence, the 
appellant's claim for accrued benefits based on an initial 
disability evaluation in excess of 10 percent for the 
veteran's shell fragment wound to the right hand is denied.  


E.  Shell Fragment Wound to the Right Thigh, Muscle Group 
XIII

The veteran's right thigh wound is evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5313 (1995), which refers 
to muscles of the posterior thigh, affecting extension of the 
hip and flexion of the knee.  This and similar diagnostic 
codes affecting the thigh muscles provide a noncompensable 
rating for slight disability, a 10 percent rating for 
moderate disability, a 30 percent rating for moderately 
severe disability, and a 40 percent rating for severe 
disability.  

The veteran's service medical records are silent as to 
treatment for a right thigh wound, and the appellant 
testified in 1997 that she did not know much about the thigh 
wound.  As there is a dearth of medical and testimonial 
evidence regarding the veteran's right thigh wound, the Board 
can only conclude that the assignment of a noncompensable 
rating, indicative of a slight disability, is appropriate.  
Despite the appellant's assertion that the veteran had 
difficulty walking and often fell, his medical records do not 
reflect such disability.  The VA outpatient records dated in 
November 1994 and February 1995 show that he was being 
evaluated for his left hip and leg, without any reference to 
his right thigh.  In the absence of medical evidence showing 
more serious disability, such as moderate, moderately severe, 
or severe right thigh disability, there is no basis for 
assignment of a compensable rating for his shell fragment 
wound to the right thigh.  Accordingly, the Board finds that 
the noncompensable rating assigned this disability is 
entirely appropriate and fully comports with the applicable 
schedular criteria.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307 (1995); see also Butts, 5 Vet. App. at 539.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's shell fragment wound to the right 
thigh was not adequately compensated by the regular rating 
schedule.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's shell 
fragment wound to the right thigh involving Muscle Group 
XIII.  See Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  

Therefore, a compensable rating for a shell fragment wound to 
the right thigh was not warranted at the time of his death.  
Hence, there are no periodic monetary benefits to which the 
veteran was entitled that were due and unpaid on this issue.  
For that reason, the appellant's claim for a compensable 
rating for accrued benefits purposes, based on an initial 
noncompensable rating for a shell fragment wound to the 
veteran's right thigh, is denied.  

F.  Shell Fragment Wound to the Left Chest

The veteran's original claim for benefits, received in 
December 1945, notes that he had sustained a shrapnel wound 
to the left side of his chest and was treated in the field; 
unfortunately, his service medical records do not reflect 
treatment for this wound.  His May 1986 claim notes that he 
had sustained a left chest shell fragment wound; however, he 
did not elaborate on his claim or submit any information as 
to status of the disability at that time.  On the other hand, 
his chest wound is documented in his Congressional Medal of 
Honor citation and in a magazine article, both of which 
reflect his treatment in the field without evacuation.  His 
disability is evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5321 (1995), which refers to Muscle Group 
XXI, specifically, to the thoracic muscles that affect 
respiration.  A noncompensable rating is warranted for slight 
disability.  A 10 percent rating is warranted for moderate 
disability, and a 20 percent rating is warranted for 
moderately severe or severe disability.  

The medical records reveal that the veteran had had multiple 
chest X-rays and treatment for a respiratory disorder, but 
nowhere is there any mention of residual disability 
pertaining to a shrapnel wound to the chest.  No where in the 
medical records, both private and VA, is there any indication 
or medical opinion attributing a respiratory disorder to the 
veteran's chest wound.  Notwithstanding the appellant's 
testimony that the veteran suffered from rib pain and that he 
had had difficulty standing up straight, there is no medical 
evidence of such disability of the chest muscles to warrant a 
compensable rating.  The appellant testified that the veteran 
complained of his rib pain and she recommended he seek 
medical treatment.  However, she did not know whether the 
veteran sought treatment or not.  Without medical evidence of 
moderate, moderately severe, or severe disability, a 
compensable disability rating is not warranted.  Accordingly, 
the noncompensable evaluation is entirely appropriate in this 
case for the veteran's shell fragment wound to the left 
chest.  See 38 C.F.R. § 4.73, Diagnostic Code 5321 (1995); 
see also Butts, 5 Vet. App. at 539.  

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  There simply is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's shell fragment wound to the left 
chest was not adequately compensated by the regular rating 
schedule.  See Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. 
App. at 96.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's shell 
fragment wound to the left chest, to include involvement of 
Muscle Group XXI.  See Gilbert, 1 Vet. App. at 57-58; VCAA 
§ 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  

As such, a compensable rating for a shell fragment wound to 
the left chest was not warranted at the time of the veteran's 
death.  Hence, there are no periodic monetary benefits to 
which the veteran was entitled that were due and unpaid on 
this issue and the appellant's claim for a compensable rating 
for accrued benefits purposes, based on a compensable rating 
for a shell fragment wound to the veteran's left chest, is 
denied.  

G.  Conclusion

In summary, in reviewing the foregoing claims for increased 
residual disability ratings due to gunshot and shell fragment 
wounds, the Board notes that the medical evidence that was 
actually or constructively of record at the time of the 
veteran's death in March 1995 does not support findings of 
increased weakness, fatigue-pain, uncertainty of movement, or 
objective evidence of muscle damage and loss of power, or 
lower threshold of fatigue and impairment of coordination 
with regard to any of the aforementioned disabilities in the 
last two years of the veteran's life.  For the aforementioned 
reasons, increased ratings are not warranted for a gunshot 
wound to the left leg, a shell fragment wound to the right 
hand, and a gunshot wound to the right forearm, nor are 
compensable ratings warranted for a shell fragment wound to 
the right thigh or to the left chest, for the purposes of 
accrued benefits.  

IV.  Entitlement to Specially Adapted Housing

The Board notes that the express purpose of specially adapted 
housing and special home adaptation grants is to assist any 
veteran who meets certain criteria due to service-connected 
disability in acquiring a suitable housing unit with special 
fixtures or movable facilities made necessary by the nature 
of the veteran's disability.  See 38 U.S.C.A. § 2101; 
38 C.F.R. §§ 3.809, 3.809a.  

The appellant contends that she and her husband had purchased 
a specially adapted home because of his service-connected 
disabilities.  However, at the time of the purchase, she 
claims he had been told that he did not meet the requisite 
criteria to obtain a certificate of eligibility for such 
assistance.  The veteran died in March 1995.  

As noted above, the veteran was granted service connection 
for bilateral hearing loss and residuals of multiple gunshot 
and shell fragment wounds due to his combat service during 
World War II.  His most significant service-connected 
disability was severe paralysis of the right vocal cord, 
rated 50 percent disabling, due to a through and through 
gunshot wound of the neck.  In April 1998, the veteran was 
assigned a combined 100 percent rating due to his numerous 
service-connected disabilities based on his unadjudicated 
pending claim for service connection and increased ratings 
benefits, effective from May 13, 1986, the date of receipt of 
the claim for benefits.  In July 1998, VA received the 
appellant's application for specially adapted housing or a 
special home adaptation grant, for accrued benefits purposes.  

With regard to the present claim, the Board finds that there 
is no basis in law or fact to consider the appellant's 
request on the merits because, at the time of the veteran's 
death in March 1995, the veteran had no outstanding claim for 
specially adapted housing or for a special home adaptation 
grant, nor is there any evidence, either actual or 
constructive, of record at the time of the veteran's death to 
suggest his intent to apply for such benefits.  

Pursuant to 38 U.S.C.A. § 5110(a), unless specifically 
provided otherwise, the effective date of an award based on 
an original claim for benefits shall not be earlier than the 
date of receipt of the application therefore.  Additionally, 
a specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual.  Clearly, an application for the intended 
benefits must be filed.  See Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).  In order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
benefits claim pending at the time of death, or else be 
entitled to such benefits under an existing rating or 
decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also 
Richard ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 
1998).  An accrued benefits claim derives from the veteran's 
having had a claim pending at the date of death.  See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An accrued 
benefits claimant basically has the right to stand in the 
shoes of the veteran and pursue his claim after his death.  
See Zevalkink v. Brown, 6 Vet. App. 483, 489-90, aff'd 102 
F.3d 1236 (Fed. Cir. 1996).  

In the case at hand, the veteran had not filed a claim for 
adaptive housing or for a special home adaptation grant, nor 
is there any indication in the record, other than the 
appellant's supposition that her husband would have filed 
such application but for VA's delay in adjudicating his May 
13, 1986, benefits claim.  Whether the veteran would have 
been eligible for the benefits at issue is a matter for VA to 
decide based on an application submitted by the veteran 
expressing his desire to be considered for such benefits. 

Moreover, and more importantly, the statute applicable to 
accrued benefits states that:  
Except as provided in section 3329 and 3330 of 
title 31, periodic monetary benefits (other than 
insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death (hereafter in this 
section and section 5122 of this title referred to 
as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual be paid as follows: . . 
.38 U.S.C.A. § 5121(a).  

The Board points out that assistance provided to a veteran 
for specially adapted housing is provided to the veteran in a 
one-time payment pursuant to 38 U.S.C.A. § 2101.  Also, such 
assistance will not be available to any veteran more than 
once.  See 38 U.S.C.A. § 2104(a); 38 C.F.R. § 3.809(c).  In 
interpreting the above-mentioned statute, the Court has 
specifically found that, as a matter of law, a one-time 
payment for assistance for specially adapted housing does not 
qualify as a "periodic monetary benefit" for purposes of 
38 U.S.C.A. § 5121 and, therefore, is not payable as an 
"accrued benefit."  See Pappalardo v. Brown, 6 Vet. App. 
63, 65 (1993).  

Accordingly, notwithstanding the appellant's assertion that, 
but for the VA's delay in adjudicating her husband's May 1986 
claim and subsequent assignment of a combined 100 percent 
disability rating, the veteran would have applied for 
entitlement to specially adapted housing or for a special 
home adaptation grant under 38 U.S.C.A. § 2101, the appeal to 
the Board on this issue is terminated because of the absence 
of legal merit and the lack of entitlement under the law.  
See Sabonis, 6 Vet. App. at 430 (1994).  The appeal as to 
this issue is dismissed.  

As such, there are no periodic monetary benefits to which the 
veteran was entitled that were due and unpaid on this issue 
at the time of his death.  Hence, the appellant's claim for 
specially adapted housing or for a special home adaptation 
grant for accrued benefits purposes as reimbursement for the 
cost of the veteran's housing is denied.  


ORDER

Entitlement to service connection for either asthma or for 
gout, for the purpose of paying accrued benefits, is denied.  

Entitlement to an effective date earlier than May 13, 1986, 
for the award of service connection for bilateral hearing 
loss, for the purpose of paying accrued benefits, is denied.  

Entitlement to an effective date earlier prior than May 13, 
1986, for assignment of a 10 percent rating for a disfiguring 
scar of the neck, for the purpose of paying accrued benefits, 
is dismissed.  

Entitlement to a disability rating in excess of 30 percent 
for a gunshot wound to the left leg, Muscle Group XI, for the 
purpose of paying accrued benefits, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for a gunshot wound to the left neck, Muscle Group XXII, for 
the purpose of paying accrued benefits, is denied.  

Entitlement to a disability rating in excess of 10 percent 
for a gunshot wound to the right forearm, Muscle Group VII, 
for the purpose of paying accrued benefits, is denied.  

Entitlement to a disability rating in excess of 20 percent 
for a shell fragment wound to the right hand, Muscle Group 
IX, for the purpose of paying accrued benefits, is denied.  

Entitlement to a compensable rating for a shell fragment 
wound to the right thigh, Muscle Group XIII, for the purpose 
of paying accrued benefits, is denied.  

Entitlement to a compensable rating for a shell fragment 
wound to the left chest area, for the purpose of paying 
accrued benefits, is denied.  

The claim for entitlement to a specially adapted housing or 
for a special home adaptation grant, for the purpose of 
paying accrued benefits, is dismissed.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

